United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3042
                         ___________________________

                                     Jason Carter

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  Mark D. Ludwick, Agent of Iowa Department of Criminal Investigation, in his
 individual capacity; Marion County, Iowa; Reed Kious, Marion County Deputy
               Sheriff in his individual capacity; Billy Gene Carter

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                              Submitted: July 16, 2021
                                Filed: July 21, 2021
                                   [Unpublished]
                                   ____________

Before SHEPHERD, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Iowa resident Jason Carter appeals the district court’s dismissal, for lack of
subject matter jurisdiction, of his 42 U.S.C. § 1983 action. Upon careful review, we
conclude that the district court did not err in dismissing Count 3, as Carter did not
allege a pattern of unconstitutional conduct in claiming that the county failed to
adequately train or supervise one of its officers. See Connick v. Thompson, 563 U.S.
51, 62 (2011) (“A pattern of similar constitutional violations by untrained employees
is ‘ordinarily necessary’ to demonstrate deliberate indifference for purposes of failure
to train.” (citation omitted)); Fullington v. Pfizer, Inc., 720 F.3d 739, 747 (8th Cir.
2013) (“[W]e can ‘affirm the district court’s dismissal on any basis supported by the
record.’” (citation omitted)).

       We conclude, however, that the district court erred in finding that it lacked
subject matter jurisdiction over the remaining claims under the Rooker-Feldman
doctrine,1 as they did not arise from the state civil judgment. The Rooker-Feldman
doctrine precludes district courts from exercising jurisdiction over “cases brought by
state-court losers complaining of injuries caused by state-court judgments rendered
before the district court proceedings commenced and inviting district court review
and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 284 (2005). Here, Counts 1, 4, and 6 arose from the criminal
investigation and prosecution of Carter, which culminated in his acquittal; and Counts
2 and 5—although they claimed defendants abused the discovery process in the civil
action—did not imply that any state court orders were invalid. See MSK EyEs, LTD
v. Wells Fargo Bank, Nat’l Ass’n, 546 F.3d 533, 539 (8th Cir. 2008) (recognizing that
this Court has “distinguished claims attacking the decision of a state court from those
attacking an adverse party’s actions in obtaining and enforcing that decision”); see
also McCormick v. Braverman, 451 F.3d 382, 392-94 (6th Cir. 2006)
(Rooker-Feldman bars claims alleging injury arising from state court judgment itself;
where plaintiff raised abuse-of-process and fraud claims arising from defendants’
actions, not state-court judgment itself, claims were independent and outside scope
of Rooker-Feldman).


      1
      Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Ct. of Appeals v.
Feldman, 460 U.S. 462 (1983).

                                          -2-
       Accordingly, we affirm the dismissal of Count 3, reverse the dismissal of
Carter’s remaining claims, and remand for the district court to consider those claims
in the first instance.
                       ______________________________




                                         -3-